
	

113 HR 5682 : To approve the Keystone XL Pipeline.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 5682
		IN THE SENATE OF THE UNITED STATESNovember 17, 2014ReceivedAN ACT
		To approve the Keystone XL Pipeline.
	
	
		1.Keystone XL approval
			(a)In generalTransCanada Keystone Pipeline, L.P. may construct, connect, operate, and maintain the pipeline and
			 cross-border facilities described in the application filed on May 4, 2012,
			 by TransCanada Corporation to the Department of State (including any
			 subsequent revision to the pipeline route within the State of Nebraska
			 required or authorized by the State of Nebraska).
			(b)Environmental impact statementThe Final Supplemental Environmental Impact Statement issued by the Secretary of State in January
			 2014, regarding the pipeline referred to in subsection (a), and the
			 environmental analysis, consultation, and review described in that
			 document (including appendices) shall be considered to fully satisfy—
				(1)all requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
				(2)any other provision of law that requires Federal agency consultation or review (including the
			 consultation or review required under section 7(a) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a))) with respect to the pipeline and facilities referred to in subsection (a).
				(c)PermitsAny Federal permit or authorization issued before the date of enactment of this Act for the
			 pipeline and cross-border facilities referred to in subsection (a) shall
			 remain in effect.
			(d)Federal judicial reviewAny legal challenge to a Federal agency action regarding the pipeline and cross-border facilities
			 described in subsection (a), and the related facilities in the United
			 States, that are approved by this Act, and any permit, right-of-way, or
			 other action taken to construct or complete the project pursuant to
			 Federal law, shall only be subject to judicial review on direct appeal to
			 the United States Court of Appeals for the District of Columbia Circuit.
			(e)Private property savings clauseNothing in this Act alters any Federal, State, or local process or condition in effect on the date
			 of enactment of this Act that is necessary to secure access from an owner
			 of private property to construct the pipeline and cross-border facilities
			 described in subsection (a).
			
	Passed the House of Representatives November 14, 2014.Karen L. Haas,Clerk
